DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 8/23/2021 that has been entered, wherein claims 10, 13-16 and 19-20 are pending, claims 1-9, 11-12 and 17-18 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-14, 16 and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Quinones et al. (US 2009/0179313 A1) in view of Hosseini et al. (US 2007/040252 A1) as cited in the IDS of 6/27/2019 of record.
Regarding claim 10, Quinones teaches a semiconductor module(Fig. 3(f)), comprising: 
a substrate(5); 
a semiconductor chip(¶0030) arranged on the substrate(5);
a first connecting element(1, 2 ¶0028) configured to electrically connect the semiconductor chip(¶0030) to a conductor track(9, ¶0033), at least part of the first connecting element(1, 2 ¶0028) lying in surface contact with the semiconductor chip(¶0030) and the substrate(5) and the conductor track(9, ¶0033), said first connecting element(1, 2 ¶0028) comprising 
a flexible electrically conductive plate(1, ¶0033); 

Quinones is silent in regards to a second connecting element configured to electrically connect the semiconductor chip(¶0030) to the conductor track(9, ¶0033), said second connecting element being in the form of a wire, wherein the first connecting element(1, 

Hosseini teaches a semiconductor module(Fig. 1) comprising a second connecting element(13, ¶0030) configured to electrically connect the semiconductor chip(2, ¶0029) to the conductor track(10, ¶0029), said second connecting element(13, ¶0030) being in the form of a wire(13, ¶0030), wherein the first connecting element(11, ¶0030) has a side facing away from the semiconductor chip(2, ¶0029), said second connecting element(13, ¶0030) being arrange directly on said side of the first connecting element(11, 14 ¶0029, ¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quinones, to include a second connecting element configured to electrically connect the semiconductor chip to the conductor track, said second connecting element being in the form of a wire, wherein the first connecting element has a side facing away from the semiconductor chip, said second connecting element being arrange directly on said side of the first connecting element as taught by Hosseini, in order to pass a higher current density(¶0030).




Hosseini teaches a semiconductor module(Fig. 1) wherein at least part of the second connecting element(13, ¶0030) has a predetermined curvature(Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quinones, so that at least part of the second connecting element has a predetermined curvature, as taught by Hosseini, in order to pass a higher current density(¶0030).

Regarding claim 14, Quinones teaches the semiconductor module of claim 10, further comprising an insulating element(8, ¶0030) arranged between the semiconductor chip(¶0030) and the first connecting element(1, 2 ¶0028).

Regarding claim 16, Quinones teaches a method for producing a semiconductor module(Fig. 3(f)), comprising: 
arranging a semiconductor chip(¶0030) on a substrate(5); 
establishing a flexible electrically conductive plate(1, ¶0033) for a first connecting element(1, 2 ¶0028); 
electrically connecting by the first connecting element(1, 2 ¶0028) the semiconductor chip(¶0030) to a conductor track(9, ¶0033) such that at least part of the first 
electrically connecting the semiconductor chip(¶0030) to the conductor track(9, ¶0033) wherein initially at least part of the first connecting element(1, 2 ¶0028) is applied to the semiconductor chip(¶0030) and the substrate(5) and the conductor track(9, ¶0033).

Quinones is silent in regards to electrically connecting the semiconductor chip(¶0030) to the conductor track(9, ¶0033) by a second connecting element in the form of a wire, 
and then at least part of the second connecting element is applied directly to the first connecting element(1, 2 ¶0028).

Hosseini teaches a method for producing a semiconductor module(Fig. 1) comprising electrically connecting the semiconductor chip(2, ¶0029) to the conductor track(10, ¶0029) by a second connecting element(13, ¶0030) in the form of a wire(13, ¶0030), and then at least a part of the second connecting element(13, ¶0030) is applied directly to the first connecting element(11, 14 ¶0029, ¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Quinones, to include to electrically connecting the semiconductor chip to the conductor track by a second connecting element in the form of a wire, and then at least a part of the second connecting element is applied directly to the first connecting element, as taught by Hosseini, in order to pass a higher current density(¶0030).

Regarding claim 19, Quinones teaches the semiconductor module of claim 10, but is silent in regards to control circuits, wherein only the first connecting element(1, 2 ¶0028) is used for electrical connections in the control circuits.

Hosseini teaches a semiconductor module(Fig. 1) comprising control circuits(not shown circuit potential from outside semiconductor chip, ¶0029), wherein only the first connecting element(11, 14 ¶0029, ¶0030) is used for electrical connections in the control circuits(not shown circuit potential from outside semiconductor chip, ¶0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quinones, to include control circuits, wherein only the first connecting element(1, 2 ¶0028) is used for electrical connections in the control circuits,  as taught by Hosseini, in order to pass a higher current density(¶0030).

Regarding claim 20, Quinones teaches the method of producing a semiconductor module of claim 16, but silent in regards to only the first connecting element(1, 2 ¶0028) is used for electrical connections in control circuits of the semiconductor module.  

Hosseini teaches a method for producing a semiconductor module(Fig. 1) comprising control circuits(not shown circuit potential from outside semiconductor chip, ¶0029), .
Claims 10, 13-14, 16 and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Quinones et al. (US 2009/0179313 A1) and  Hosseini et al. (US 2007/040252 A1) as cited in the IDS of 6/27/2019 of record, as applied to claim 10 above, further in view of Fillion et al. (US 5,637,922).
Regarding claim 15, Quinones, in view of Hosseini, teaches the semiconductor module of claim 10, wherein the substrate(5) has a side(bottom) facing away from the semiconductor chip(¶0030), 

Quinones and Hosseini are silent in regards to a baseplate connected to the substrate(5) on said side of the substrate(5).

Fillion teaches a semiconductor module(Fig. 2) comprising a baseplate(10) connected to the substrate(20) on said side(bottom) of the substrate(20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Response to Arguments
Applicant’s arguments with respect to claims 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to new claims 19 and 20 have been considered but are moot because the new ground of rejection comprising a new interpretation of the first connecting element of Hosseini.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892